Appeal from an order of Special Term, Supreme Court, Albany County. The petitioner, who is a prisoner at Clinton Prison, in a proceeding in pursuance of article 78 of the Civil Practice Act seeks an order requiring the State Board of Parole “ to certify the above-named petitioner * * * as a prisoner eligible to appear forthwith before that body for parole consideration ” on the first of two sentences which have been imposed. The court at Special Term has dismissed the petition. The first sentence, 7% years to 15 years for robbery, second degree, was imposed in Kings County Court on February 1, 1949. While in prison a second crime was committed by petitioner for which, on November 14, 1950 he was sentenced in Cayuga County Court to 2% to 3 years, such sentence, by direction of the court “ to begin at the expiration of all previous sentences ”. Petitioner is not eligible for parole until these minimum sentences have successively expired. We do not pass upon the question that might arise in either sentencing court on application for a writ of error coram nobis. Order dismissing petition unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See post, p. 688.]